Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 12/15/2021.
Claims 34-35, 37-42, 44-50, 52-58, 60-64 are pending and presented for examination. Claims 1-33, 36, 43, 51, 59, 65-66 are cancelled. 67 is newly introduced. 
Rejections of claims 49-64, under 35 USC 101 are withdrawn. 

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the following rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Examiner Notes
Regarding claim 49, the claim is directed to a base station, but recites elements performed by a UE, such as “wherein the user equipment is configured to detect the downlink information outside a set of control resources of physical broadcast channel configuration”. Because the claim is directed to a BS, and the amended/identified portion does not further limit the claim. Therefore, it cannot be given patentable weight. However, to further the prosecution the limitation has been addressed. Similar issues exists with claim 41. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 37-38, 40-42, 44-45, 47-50, 52-53, 55-58, 60-61, 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 11,025,456 B2) in view of Patel et al. (WO 2017176433 A1, cited in IDS) and Murray et al. (US 11,012,974 B2).

Regarding claims 34, 57, 64, 67, Chatterjee discloses a method, a non-transitory computer readable storage medium or a terminal for physical downlink shared channel receiving, comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor to (see fig. 4, 420, 405 describing memory and application processor):
acquire a front loaded demodulation reference signal and a row index carried in downlink control information (see col. 7, lines 5-col. 8, lines 4, discloses DCI for configuring PDSCH and receiving DMRS, the DCI further comprises row index); 
determine, based on the row index and a symbol position for the front loaded demodulation reference signal, a starting symbol position and a symbol length of a time domain resource for transmitting a physical downlink shared channel in a preset time domain table (see col. 7, lines 5- col. 8, lines 4, discloses based on the row index determining a SLIV or start and length); and 
demodulate the physical downlink shared channel based on the starting symbol position and the symbol length of the time domain resource (see fig. 10, 1021, discloses demodulation of the PDSCH). 
Although, Chatterjee discloses DMRS that is front loaded, Patel discloses wherein the DMRS is front loaded (see par. 81-93). 

The motivation for doing so would be to allow increasing efficiency by decreasing latency. 
Chatterjee discloses the method, device, terminal or the base station, wherein acquiring the row index carried in the downlink control information as described in claim 34. Chatterjee fails to disclose detecting and receiving the downlink control information outside a set of control resources of physical broadcast channel configurations.
However, Murray discloses detecting and receiving the downlink control information outside a set of control resources of physical broadcast channel configurations (see col. 46, lines 15-30, particularly describes RMSI carrying DCI. It also discloses DCI piggybacked on PDSCH, which is not located in PBCH, see fig. 30(a), fig. 37-38, 39A.3, 39B.2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include detecting and receiving the DCI outside a set of control resources of PBCH as described by Murray. 
The motivation for doing so would be to allow multiple ways of configuring the parameter to create flexibility in configuration. 

Regarding claims 41, 49, Chatterjee discloses a base station, method or a base station for indicating a time domain resource for a physical downlink shared channel, comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor (see fig. 4, 420, 405 describing memory and application processor) to:

determine a row index in a preset time domain table at least based on the starting symbol position (see col. 7, lines 5- col. 8, lines 4, discloses determining row index); and 
carry the row index in a downlink control information, and transmit the downlink control information to a user equipment (see fig. 11, 1112, discloses transmitting the index in a DCI).
Although, Chatterjee discloses DMRS that is front loaded, Patel discloses wherein the DMRS is front loaded (see par. 81-93). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using front loaded DMRS as described by Patel. 
The motivation for doing so would be to allow increasing efficiency by decreasing latency. 
Chatterjee discloses the method, device, terminal or the base station, wherein acquiring the row index carried in the downlink control information as described in claim 34. Chatterjee fails to disclose detecting and receiving the downlink control information outside a set of control resources of physical broadcast channel configurations.
However, Murray discloses detecting and receiving the downlink control information outside a set of control resources of physical broadcast channel configurations (see col. 46, lines 15-30, particularly describes RMSI carrying DCI. It also discloses DCI piggybacked on PDSCH, which is not located in PBCH, see fig. 30(a), fig. 37-38, 39A.3, 39B.2). 

The motivation for doing so would be to allow multiple ways of configuring the parameter to create flexibility in configuration. 

Regarding claim 35, 42, 50, 58, Chatterjee discloses the method, base station, the terminal or the base station wherein in the preset time domain table, the row index is configured to indicate a plurality of different starting positions and corresponding symbol lengths, and the plurality of different starting positions correspond to a plurality of configurable symbol positions for the front loaded demodulation reference signal (see table 4 on col. 9).

	Regarding claim 40, 47, 55, 63, Chatterjee discloses the method wherein acquiring the row index carried in the downlink control information comprises: the starting symbol position indicated by the row index is 8, 9, or 10, and the symbol length occupied by the time domain resource is 4; or the starting symbol position indicated by the row index is 7, and the symbol length occupied by the time domain resource is 7 (see table 4, at col. 9-10).

Regarding claim 48, 56, Chatterjee discloses the base station wherein determining the row index in the preset time domain table at least based on the starting symbol position comprises: determining the row index based on the starting symbol position and the symbol length required for the time domain resource (see the table 4, discloses each of symbol position and length being corresponded to row index, i.e. determining the row index would require 

Regarding claim 37, 44, 52, 60, Chatterjee fails to disclose but Murray (USP 11,012,974) discloses the method, base station wherein acquiring the row index carried in the downlink control information comprises: detecting second downlink control information within the set of control resources, wherein the set of control resources are configured to be time-division multiplexed with transmission resources for the physical downlink shared channel (see col. 46, lines 22-38). 
	
Regarding claims 38, 45, 53, 61, Chatterjee discloses the method wherein the starting symbol position indicated by the row index is 8, and the symbol length occupied by the time domain resources is 4 (see table 4, at col. 10).

Claims 39, 46, 54, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Patel and Murray as applied to claims 34, 41, 49, 57 above, and further in view of Ko et al. (US 10,425,264).

Regarding claim 39, 46, 54, 62, Chatterjee fails to disclose but Ko discloses the method wherein the symbol position for the front loaded demodulation reference signal is configured to be mapped based on physical broadcast channel configurations (see fig. 27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the symbol position for the front loaded demodulation 
The motivation for doing so would be to create compatibility with the standard, since the mapping for DMRS is performed in PBCH. 

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Regarding the independent claims, Applicant argues that the Murray does not disclose the incorporated subject matter of claim 36. Examiner respectfully disagrees. 
Applicant has amended the claim to further recite “detecting and receiving the downlink control information outside a set of control resources of physical broadcast channel configuration.” Examiner refers applicant to at least col. 46, lines 15-30, see fig. 30(a), fig. 37-38, 39A.3, 39B.2. Col.46 particularly discloses transmitting DCI in RMSI. RMSI is transmitted outside PBCH and therefore it reads on the claim. Transmitting outside of PBCH means its being transmitted outside the control resources of physical broadcast channel configuration. Fig. 30A further discloses that PBCH and PDCCH are separate channels, while figure 31-32 describe transmitting DCI in PDCCH which is outside of PBCH. Similarly, fig. 37-38, 39A.3, 39B.2 describe the same thing. As such, Applicant arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466